DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

The present application is a continuation of U.S. Patent 10,673,988, which is a continuation of U.S. Patent 10,142,445.  Claim 1-20 are pending in the application.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Claim 1 recites “calculating, in real time by the processor, a probability that content requested for publication by a user would be published independently by the user on the social media network, said probability being calculated in real time as a function of a comparison of the content with a repository of stored information about the user;” (emphasis added).  An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). Instant specification merely recites “In some embodiments, the analytics module may use the information collected to draw conclusions about the publishing and associated users participating in a social media network, their publishing and viewing habits. Based on the information collected and analyzed by the analytics module, the analytics module may create a psychological profile detailing the content preferences of each publishing and associated user, detailed relationship mappings between a publishing user and associated users, including an evaluation of the probabilities that an associated user may publish, republish, or share the content published to the social media network by a publishing user of the social media network.” [Specification, para 0046]. The instant specification merely discloses a probability of an associated user publishing, republishing, or sharing the content published to the social media network by a publishing user.  There are two separate users (e.g. associated user and publishing user) in the instant specification.  It is not the same as calculating a probability that content requested for publication by a user would be published independently by the user (in the other word, the same user) on the social media network, as claimed in claim 1.  Examiner an associated user on the social media network, said probability being calculated in real time as a function of a comparison of the content with a repository of stored information about the associated user;”
Similar reasoning applies to independent claims 8 and 16.  Dependent claims 2-7, 9-15 and 17-20 fail to cure the deficiencies of independent claims 1, 8 and 16, and are therefore likewise rejected.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,142,445, hereinafter ’445.
Claim 1 of the instant application is unpatentable under the judicially created doctrine of double patenting with respect to claim 1 of patent ‘445.  The claim of the instant application is broader in every aspect than the claim of patent ‘445.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is generic to all that is recited in claim 1 of the patent ‘445.  That is, claim 1 of the instant application is anticipated by claim 1 of the patent ‘445.
Similar reasoning applies to independent claims 8 and 16 as well as dependent claims 2-7, 9-15 and 17-20 of the instant application.  See, the table below which shows both application claims on limitation bases. 


Application
No. 16/842,977 instant application
Claim No.
DP.
US Patent 10,142,445
1
A method for publishing content on a social media network, said method implemented by a processor of a computing system, the method comprising:

calculating, in real time by the processor, a probability that content requested for publication by a user would be published independently by the user on the social media network, said probability being calculated in real time as a function of a comparison of the content with a repository of stored information about the user; and

in response to calculating the probability, in real time by the processor, as having a value greater than or equal to a confidence interval selected by the user, automatically and in real time publishing, by the processor, the content as a joint publication on the social medial network, accessible for viewing by joint-content viewers.
1
A method for publishing content on a social media network, said method implemented by a processor of a computing system, the method comprising steps of:

receiving, in real-time by the processor, a request to publish content selected by a user;

identifying, in real-time by the processor, an associated user to jointly publish the content selected by the user,
comparing, in real-time by the processor, the content with a repository of stored information about the associated user;

calculating, in real-time by the processor, as a function of the comparing step, a probability that the content selected by the user would be published independently by the associated user on the social media network;

computing, in real-time by the processor, a number of joint content viewers shared by the user and the associated user;

determining the probability, in real-time by the processor, as having a value greater than or equal to a pre-specified threshold value, wherein the pre-specified threshold value is a confidence interval having a level of confidence greater than or equal to a level of confidence selected by the user; and

in response to the determining, automatically publishing, in real-time by the processor, the content as a joint publication on the social media network, accessible for viewing by the joint-content viewers.
8
A computer program product, comprising a computer readable storage device having a computer readable program code stored therein, said program code configured to be executed by a processor of a computing system to perform a method for publishing content on a social media network, said method comprising:

calculating, in real time by the processor, a probability that content requested for publication by a user would be published independently by the user on the social media network, said probability being calculated in real time as a function of a 

in response to calculating the probability, in real time by the processor, as having a value greater than or equal to a confidence interval selected by the user, automatically and in real time publishing, by the processor, the content as a joint publication on the social medial network, accessible for viewing by joint-content viewers.

A computer program product, comprising a computer readable storage device having a computer readable program code stored therein, said program code configured to be executed by a processor of a computing system to perform a method for publishing content on a social media network, said method comprising steps of:

receiving, in real-time by the processor, a request to publish content selected by a user; 

identifying, in real-time by the processor, an associated user to jointly publish the content selected by the user;

comparing, in real-time by the processor, the content with a repository of stored information about the associated user;

calculating, in real-time by the processor, as a function of the comparing step, a probability that the content selected by the user would be published independently by the associated user on the social media network,

computing, in real-time by the processor, a number of joint content viewers shared by the user and the associated user;

determining the probability, in real-time by the processor, as having a value greater than or equal to a pre-specified threshold value, wherein the pre-specified threshold value is a confidence interval having a level of confidence greater than or equal to a level of confidence selected by the user; and

in response to the determining, automatically publishing, in real-time by the processor, the content as a joint publication on the social media network, accessible for viewing by the joint content viewers.

A server comprising a processor configured to execute a method for publishing content on a social media network, said method comprising:

calculating, in real time by the processor, a probability that content requested for publication by a user would be published independently by the user on the social media network, said probability being calculated in real time as a function of a comparison of the content with a repository of stored information about the user; and

in response to calculating the probability, in real time by the processor, as having a value greater than or equal to a confidence interval selected by the user, automatically and in real time publishing, by the processor, the content as a joint publication on the social medial network, accessible for viewing by joint-content viewers.
9
A computer system comprising a processor, a memory coupled to the processor, a computer readable storage device coupled to the processor, said storage device containing program code configured to be executed by the processor via the memory to perform a method for publishing content on a social media network, the method comprising steps of:

receiving, in real-time by the processor, a request to publish content selected by a user; 

identifying, in real-time by the processor, an associated user to jointly publish the content selected by the user;

comparing, in real-time by the processor, the content with a repository of stored information about the associated user;

calculating, in real-time by the processor, as a function of the comparing step, a probability that the content selected by the user would be independently published by the associated user on the social media network,



determining the probability, in real-time by the processor, as having a value greater than or equal to a pre-specified threshold value, wherein the pre-specified threshold value is a confidence interval having a level of confidence greater than or equal to a level of confidence selected by the user; and

in response to the determining, automatically publishing, in real-time by the processor, the content as a joint publication on the social media network, accessible for viewing by the joint-content viewers.



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,673,988, hereinafter ’988.
Claim 1 of the instant application is unpatentable under the judicially created doctrine of double patenting with respect to claim 1 of patent ‘988.  The claim of the instant application is broader in every aspect than the claim of patent ‘988.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is generic to all that is recited in claim 1 of the patent ‘988.  That is, claim 1 of the instant application is anticipated by claim 1 of the patent ‘988.
Similar reasoning applies to independent claims 8 and 16 as well as dependent claims 2-7, 9-15 and 17-20 of the instant application.  See, the table below which shows both application claims on limitation bases. 

Claim No.
Application
No. 16/842,977 instant application
Claim No.
DP.
US Patent 10,673,988
1
A method for publishing content on a social media network, said method implemented by a processor of a computing system, the method comprising:

calculating, in real time by the processor, a probability that content requested for 

in response to calculating the probability, in real time by the processor, as having a value greater than or equal to a confidence interval selected by the user, automatically and in real time publishing, by the processor, the content as a joint publication on the social medial network, accessible for viewing by joint-content viewers.

A method for publishing content on a social media network, the method implemented by a processor of a computing system, the method comprising:

comparing, in real time by the processor, content requested for publication by a user with a repository of stored information about an associated user, wherein the associated user is identified to jointly publish the content;

calculating, in real time by the processor, as a function of the comparing step, a probability that the content would be published independently by the associated user on the social media network; and

in response to determining the probability, in real time by the processor, as having a value greater than or equal to a confidence interval selected by the user, automatically and in real time publishing, by the processor, the content as a joint publication on the social medial network, accessible for viewing by joint-content viewers.

A computer program product, comprising a computer readable storage device having a computer readable program code stored therein, said program code configured to be executed by a processor of a computing system to perform a method for publishing content on a social media network, said method comprising:

calculating, in real time by the processor, a probability that content requested for publication by a user would be published independently by the user on the social media network, said probability being calculated in real time as a function of a comparison of the content with a repository of stored information about the user; and

in response to calculating the probability, in real time by the processor, as having a value greater than or equal to a confidence interval selected by the user, automatically and in real time publishing, by the processor, the content as a joint publication on the social medial network, accessible for viewing by joint-content viewers.
8
A computer program product, comprising a computer readable storage device having a computer readable program code stored therein, the program code configured to be executed by a processor of a computing system to perform a method for publishing content on a social media network, the method comprising:

comparing, in real time by the processor, content requested for publication by a user with a repository of stored information about an associated user, wherein the associated user is identified to jointly publish the content;

calculating, in real time by the processor, as a function of the comparing step, a probability that the content would be published independently by the associated user on the social media network; and

in response to determining the probability, in real time by the processor, as having a value greater than or equal to a confidence interval selected by the user, automatically and in real time publishing, by the processor, the content as a joint publication on the social medial network, accessible for viewing by joint-content viewers.
16
A server comprising a processor configured to execute a method for publishing content on a social media network, said method comprising:

calculating, in real time by the processor, a probability that content requested for publication by a user would be published independently by the user on the social media network, said probability being calculated in real time as a function of a 

in response to calculating the probability, in real time by the processor, as having a value greater than or equal to a confidence interval selected by the user, automatically and in real time publishing, by the processor, the content as a joint publication on the social medial network, accessible for viewing by joint-content viewers.

A server configured to execute a method for publishing content on a social media network, the method comprising:

comparing, in real time by a processor, content requested for publication by a user with a repository of stored information about an associated user, wherein the associated user is identified to jointly publish the content;

calculating, in real time by the processor, as a function of the comparing step, a probability that the content would be published independently by the associated user on the social media network; and

in response to determining the probability, in real time by the processor, as having a value greater than or equal to a confidence interval selected by the user, automatically and in real time publishing, by the processor, the content as a joint publication on the social medial network, accessible for viewing by joint-content viewers.



Allowable Subject Matter

Claims 1-20 would be allowable if amended to overcome the above rejection(s) under 35 U.S.C. 112, and if a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is filed to overcome an actual or provisional rejection based on nonstatutory double patenting.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Billy H. Ng whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/BILLY H NG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441